Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 5/23/2022. 

2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr. Amanda Schnepp at 512 334-2916 on 8/08/2022.

In Claim 1, the phrase “a sequence at least about 95% identical” is replaced with “a sequence at least 95% identical”.

Claim 17 has been rewritten as follows:
Claim 17.  The method of claim 16, wherein the RNA comprises, in 5’ to 3’ direction, the following elements:
 a 5’-cap structure,
optionally a 5’-UTR element,
the at least one coding sequence,
optionally a 3’-UTR element,
said poly(A) sequence, and
optionally a poly(C) tail.

In Claim 51, the phrase “a sequence at least about 95% identical” is replaced with “a sequence at least 95% identical”.

In Claim 55, the phrase “a sequence at least about 95% identical” is replaced with “a sequence at least 95% identical”.

In Claim 57, the phrase “a sequence at least about 95% identical” is replaced with “a sequence at least 95% identical”.


Election/Restrictions
3. 	Applicant’s election of the following invention without traverse in the reply filed on 8/10/2021 is acknowledged.  
Group I, claims 1, 7-9, 11-12, 16-19, 23-24, 51-58, drawn to method of treating a wound comprising a RNA.
Rejoinder
Claims 1, 7-9, 11-12, 16-19, 23-24, 51-58 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 5/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


4. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a method of treating a wound comprising the codon optimized RNAs encoding human hepatocyte growth factor that are at least 95% identical to SEQ ID NOs: 259, 356, 453, 647, 744, 841, 938, 1035, 1132, 1229, and 1326.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 1, 7-9, 11-12, 16-19, 23-24, 51-58 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633